DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/04/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/16/2022. 
No claims have been cancelled.
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “when causing the vertical lifting of the barbell” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonecipher (US Patent No. 5,116,297, cited in the PTO-892 mailed on 06/16/2022).
Regarding independent claim 1, Stonecipher discloses a device (weight-lifting machine, Fig. 1) comprising:
an elongate bar (either of first pivotal members 40) with a proximate end (ends 72 spaced away from upright support structure 3) and a rotatable end (at pivot points 54); 
an anchor means (formed by pivot points 54 and cross-member 56 forming hinged connection of pivotal members 40 with upright support structure 3, see Figs. 1-3) rotatably and fixedly coupled with the rotatable end (see Figs. 1-3; Col. 4 lines 36-42, “The first pivotal members 40 are each pivotally connected at one end thereof to an upper end of a respective vertical support member 22 so as to be pivotal about a first horizontal axis extending through a first set of linearly aligned pivot points 54. A third cross-member 56 extends between the vertical support members 22 generally along the first horizontal axis.”); and
a weighted bar (barbell 81) positioned underneath the elongate bar (see Fig. 1, barbell 81 positioned underneath each first pivotal member 40), wherein the weight of the elongate bar is at least partially transferred to the weighted bar (see Figs. 1-3, weight of either of first pivotal members 40 transferred to barbell 81 via second pivotal members).

    PNG
    media_image1.png
    446
    680
    media_image1.png
    Greyscale

Regarding claim 2, Stonecipher further discloses a removable weight (weights 116) detachably coupled with the elongate bar (via weight support posts 115).
Regarding claim 3, Stonecipher further discloses wherein the anchor means (pivot points 54 and cross-member 56) is comprised within a freestanding frame (see Fig. 1, pivot points 54 and cross-member 56 comprised within freestanding frame formed by upright support structure 3 and base 2).
Regarding claim 4, Stonecipher further discloses wherein the freestanding frame comprises a central beam (cross-member 28) extending substantively horizontally and perpendicularly from the elongate bar (see Fig. 1, cross-member 28 extends in a horizontal manner and is perpendicularly oriented relative to each first pivotal member 40).
Regarding claim 5, Stonecipher further discloses wherein the freestanding frame further comprises at least one stabilizing leg (left base member 14) extending substantively horizontally from the central beam (see Fig. 1, left base member 14 extends in a horizontal manner relative to cross-member 28).
Regarding claim 6, Stonecipher further discloses wherein the at least one stabilizing leg extends substantively perpendicularly from the central beam (see Fig. 1, left base member 14 extends perpendicularly from cross-member 28).
Regarding claim 7, Stonecipher further discloses wherein the freestanding frame further comprises a second stabilizing leg (right base member 14) extending substantively horizontally from the central beam (see Fig. 1, right base member 14 extends in a horizontal manner relative to cross-member 28).
Regarding claim 8, Stonecipher further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively perpendicularly from the central beam (see Fig. 1, left and right base members 14 extend perpendicularly from cross-member 28).
Regarding claim 9, Stonecipher further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively in parallel with the elongate bar (see Fig. 1, left and right base members 14 extend in parallel with first pivotal members 40).
Regarding claim 10, Stonecipher further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively in parallel with the elongate bar and toward the elongate bar proximate end (see Fig. 1, left and right base members 14 extend in parallel with first pivotal members 40 from rear 11 of base 2 to front 10 of base 2 towards the proximate ends 72 of each first pivotal member 40).
Regarding claim 12, Stonecipher further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively toward the elongate bar proximate end (see Fig. 1, left and right base members 14 extend from rear 11 of base 2 to front 10 of base 2 towards the proximate ends 72 of each first pivotal member 40).
Regarding independent claim 14, Stonecipher discloses a device (weight-lifting machine, Fig. 1) comprising:
an elongate bar (either of first pivotal members 40) with a proximate end (ends 72 spaced away from upright support structure 3) and a rotatable end (at pivot points 54); 
an anchor means (formed by pivot points 54 and cross-member 56 forming hinged connection of pivotal members 40 with upright support structure 3, see Figs. 1-3) rotatably coupled with the rotatable end (see Figs. 1-3; Col. 4 lines 36-42, “The first pivotal members 40 are each pivotally connected at one end thereof to an upper end of a respective vertical support member 22 so as to be pivotal about a first horizontal axis extending through a first set of linearly aligned pivot points 54. A third cross-member 56 extends between the vertical support members 22 generally along the first horizontal axis.”); and
a weighted bar (barbell 81) freely positioned underneath the proximate end of the elongate bar (see Fig. 1, barbell 81 positioned underneath each first pivotal member 40 and freely positioned by being removable and “securable to various pairs of linearly aligned apertures 75 depending on such factors as the type of exercise to be performed, the size of the user and the range of motion sought,” see Col. 5 lines 4-16).
Regarding claim 16, Stonecipher further discloses an additional weight (weights 116) detachably attached to the elongate bar (via weight support posts 115).
Regarding claim 19, Stonecipher further discloses wherein the weighted bar comprises a barbell (barbell 81).
Regarding claim 20, Stonecipher further discloses wherein the barbell (81) is positioned between a user and the anchor means (54, 56) when causing the vertical lifting of the barbell (see Figs. 2-3).

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szabo (US Patent No. 4,344,619, cited in the PTO-892 mailed on 06/16/2022).
Regarding independent claim 1, Szabo discloses a device (apparatus B, embodiment of Fig. 5) comprising:
an elongate bar (lever arm 20, shown in full detail in embodiment of Fig. 1) with a proximate end (as shown in Fig. 1, proximate end located towards adjustable positioning mechanism 40) and a rotatable end (rotatable end located at pivotal attachment to U-shaped bracket 72); and
an anchor means (U-shaped bracket 72) rotatably and fixedly coupled with the rotatable end (see Fig. 5); and
a weighted bar (in the broadest reasonable interpretation, cross bar 33 of leg mechanism 26 constitutes a weighted bar as it inherently has a weight) positioned underneath the elongate bar (see Fig. 1), wherein the weight of the elongate bar is at least partially transferred to the weighted bar (when cross bar 33 of leg mechanism 26 is positioned on a ground surface, weight of lever arm 20 is at least partially transferred to the cross bar 33).

    PNG
    media_image2.png
    283
    374
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    380
    621
    media_image3.png
    Greyscale

	Regarding claim 2, Szabo further discloses a removable weight detachably coupled with the elongate bar (via rod 38 forming weight retaining means on lever arm 20 shown in Fig. 1, Col. 5 lines 58-63, “Moreover, retained by the block 34, through the action of a pin 36, is a transversely extending somewhat circularly shaped rod 38 which forms part of a weight retaining means on the lever arm in order to removably retain bar-bell type weights”, also shown in phantom in Figs. 3-4).
Regarding claim 3, Szabo further discloses wherein the anchor means (72) is comprised within a freestanding frame (mounting frame 74, see Fig. 5).
	Regarding claim 4, Szabo further discloses wherein the freestanding frame comprises a central beam (longitudinally extending base member 80) extending substantively horizontally and perpendicularly from the elongate bar (see Fig. 5, longitudinally extending base member 80 extends in a horizontal manner and is perpendicularly oriented relative to lever arm 20).
	Regarding claim 5, Szabo further discloses wherein the freestanding frame further comprises at least one stabilizing leg (left transversely extending base member 78) extending substantively horizontally from the central beam (see Fig. 5, left transversely extending base member 78 extends in a horizontal manner relative to longitudinally extending base member 80).
	Regarding claim 6, Szabo further discloses wherein the at least one stabilizing leg extends substantively perpendicularly from the central beam (see Fig. 5, left transversely extending base member 78 extends perpendicularly from longitudinally extending base member 80).
	Regarding claim 7, Szabo further discloses wherein the freestanding frame further comprises a second stabilizing leg (right transversely extending base member 78) extending substantively horizontally from the central beam (see Fig. 5, right transversely extending base member 78 extends in a horizontal manner relative to longitudinally extending base member 80).
	Regarding claim 8, Szabo further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively perpendicularly from the central beam (see Fig. 5, left and right transversely extending base members 78 extend perpendicularly from longitudinally extending base member 80).
	Regarding claim 9, Szabo further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively in parallel with the elongate bar (see Fig. 5, left and right transversely extending base members 78 extend in parallel with lever arm 20).
	Regarding claim 10, Szabo further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively in parallel with the elongate bar and toward the elongate bar proximate end (see Fig. 5, each left and right transversely extending base member 78 extend from longitudinally extending base member 80 towards proximate end of lever arm 20 and in parallel with lever arm 20, such that a portion of each transversely extending base member 78 extends in front of longitudinally extending base member 80).
	Regarding claim 11, Szabo further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively in parallel with the elongate bar and away from the elongate bar proximate end (see Fig. 5, each left and right transversely extending base member 78 extend from longitudinally extending base member 80 away from proximate end of lever arm 20 and in parallel with lever arm 20, such that a portion of each transversely extending base member 78 extends behind longitudinally extending base member 80)
	Regarding claim 12, Szabo further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively toward the elongate bar proximate end (see Fig. 5, each left and right transversely extending base member 78 extend from longitudinally extending base member 80 towards proximate end of lever arm 20, such that a portion of each transversely extending base member 78 extends in front of longitudinally extending base member 80).
	Regarding claim 13, Szabo further discloses wherein the at least one stabilizing leg and the second stabilizing leg each extend substantively away from the elongate bar proximate end (see Fig. 5, each left and right transversely extending base member 78 extend from longitudinally extending base member 80 away from proximate end of lever arm 20, such that a portion of each transversely extending base member 78 extends behind longitudinally extending base member 80).
	Regarding independent claim 14, Szabo discloses a device (apparatus A, embodiment of Fig. 1) comprising:
	an elongate bar (lever arm 20) with a proximate end (located towards adjustable positioning mechanism 40) and a rotatable end (located at pivotal connection with bracket 10);
an anchor means (bracket 10) rotatably coupled with the rotatable end (see Fig. 1); and
a weighted bar (in the broadest reasonable interpretation, cross bar 33 of leg mechanism 26 constitutes a weighted bar as it inherently has a weight) freely positioned underneath the proximate end of the elongate bar (see Fig. 1, freely positioned by removable fastening member 32 and collar 30).

    PNG
    media_image3.png
    380
    621
    media_image3.png
    Greyscale

	Regarding claim 15, Szabo further discloses wherein the anchor means (10) is coupled with a building structure (wall-mounted via bolts 16).
	Regarding claim 16, Szabo further discloses an additional weight detachably attached to the elongate bar (via rod 38 forming weight retaining means on lever arm 20 shown in Fig. 1, Col. 5 lines 58-63, “Moreover, retained by the block 34, through the action of a pin 36, is a transversely extending somewhat circularly shaped rod 38 which forms part of a weight retaining means on the lever arm in order to removably retain bar-bell type weights”, also shown in phantom in Figs. 3-4).
Regarding claim 17, Szabo further discloses wherein the anchor means (10) is positioned no more than three feet above the floor (Col. 7 lines 20-23, “Moreover, with this distance it is presumed that the lever arm is pivotally secured to the wall or other vertically exposed wall at approximately a three foot height”).

Allowable Subject Matter
Claim 18 is allowed.
See reasons for indicating allowable subject matter on page 12 of the Non-Final Office Action mailed on 06/16/2022.

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. Specifically, Applicant’ arguments are directed to narrower claim amendments than were filed, and therefore go beyond the scope of the claims as filed. With respect to the amendments to the claims, the addition of the weighted bar to independent claims 1 and 14 does not overcome the prior art of record, as the limitation of a weighted bar is broad and any bar structure that has a weight in the claimed position satisfies the claim as written. See rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farbshteyn (US Publication No. 2010/0242644, cited in the PTO-892 mailed on 06/16/2022) teaches a device comprising an elongate bar (lever 1) with a proximate end (towards 5) and a rotatable end (towards hinge 2), an anchor means (hinge 2) rotatably coupled with the rotatable end, and a weighted bar (4) freely positioned underneath the proximate end of the elongate bar and herein the weight of the elongate bar is at least partially transferred to the weighted bar (see Fig. 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                


/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784